UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-6241



In Re:   CLIFTON HARRIS,




                                                       Petitioner.



          On Petition for Writ of Mandamus. (CA-03-2924)


Submitted:   May 19, 2004                  Decided:   May 26, 2004


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Clifton Harris, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Clifton Harris petitions for a writ of mandamus, alleging

the district court has unduly delayed in ruling on his motion to

stay his federal habeas corpus petition.          That motion was filed in

the   district   court   in   November    2003,    and   was   supported   by

additional pleadings in January 2004.       He seeks an order from this

court directing the district court to act.          We find there has been

no undue delay in the district court.             Accordingly, although we

grant leave to proceed in forma pauperis, we deny Harris’s motion

to appoint counsel and deny the mandamus petition.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           PETITION DENIED




                                  - 2 -